UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONI GWYNETT JONES, a/k/a Tone-Tone,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-8)


Submitted:   November 29, 2012            Decided:   December 11, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toni Gwynett Jones, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C. F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Toni Gwynett Jones appeals the district court’s order

denying      her   motion   under       18    U.S.C.     § 3582(c)(2)     (2006)   for

reduction of sentence.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district      court.           United      States    v.   Jones,     No.

5:03-cr-00037-RLV-8 (W.D.N.C. June 20, 2012).                      We dispense with

oral    argument     because      the    facts    and     legal    contentions     are

adequately     presented     in    the       materials    before   this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                              2